Citation Nr: 9912146	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a shell fragment 
wound of the low back.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought.  The 
veteran, who had active service from April 1947 to January 
1950, and from January 1951 to December 1953, appealed that 
decision.

The veteran's claim for service connection for PTSD is 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran received the Combat Infantryman Badge as a 
result of combat in Korea.

2.  The veteran's service medical records were destroyed by 
fire in 1973.

3.  The veteran asserts that he was wounded in combat during 
the Korean War.

4.  Competent medical evidence has been submitted 
establishing a nexus between an asserted in-service wounding 
and current residuals.

5.  The veteran while in combat in service in Korea sustained 
a shell fragment wound of the low back, from which there is 
resulting disability.


CONCLUSION OF LAW

Residuals of a shell fragment wound of the low back were 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for a shell 
fragment wound is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim that is plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The veteran's central contention is that he received a 
shrapnel wound of his low back during his combat experiences 
in Korea.  The veteran's Department of Defense Form 214, 
Report of Separation from the Armed Forces of the United 
States, reflects that he received the Combat Infantryman 
Badge as a result of his combat service in the Korean War.  
Most of the veteran's service medical records were destroyed 
by fire at the National Personnel Records Center in St. Louis 
in 1973, except for a December 1953 separation examination 
report, which does not note any skin or back abnormality.  No 
pertinent records from the Office of the Surgeon General are 
likewise available.  VA has a heightened duty to explain the 
reasons and bases for its decision when the veteran's service 
medical records are missing.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  In this respect, the absence of 
service medical records is not dispositive of this claim, for 
the reasons that follow.

As part of his claim for service connection, the RO afforded 
the veteran a VA examination in March 1995, at which time the 
veteran related a history that he had suffered a minor 
shrapnel wound to the low back during his Korean service, and 
that shrapnel was removed at a field station.  The veteran 
denied current complaints related to such injury.  The 
examiner who performed the spinal portion of that examination 
stated that there were slight punctate scars in the midline 
of the lower back area.  That examiner offered a diagnosis of 
status post shrapnel wound to the spine with mild traumatic 
arthritis.  A lumbar spine X-ray was ordered, but it does not 
appear that any resulting report was incorporated into the 
claims file.  Notably, such examiner also stated that the 
veteran appeared disoriented and did not know where he needed 
to be, and thus it can also be posited that the veteran did 
not appear for the X-ray.

The United States Court of Appeals for the Federal Circuit 
held in Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) that 
under 38 U.S.C.A. § 1154 (b), a combat veteran's assertions 
of an event during combat are to be presumed if consistent 
with the time, place and circumstances of such service.  In 
addition, subsequent to that decision, the Court held that 
notwithstanding the Collette decision, a veteran still had to 
provide the required nexus between the in service incurrence 
of an event and a current disability.  Libertine v. Brown, 9 
Vet. App. 521 (1996).  That holding has consistently been 
upheld, most recently in Wade v. West, 11 Vet. App. 302 
(1998).  Conceding the Collette and Libertine analyses, 
however, an assertion that is inherently incredible or that 
beyond the competence of the person making the statement need 
not be accepted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In light of the above, the Board initially finds that the 
veteran's assertion that he was wounded in the low back 
consistent with the time, place and circumstances of his 
combat service in Korea.  While he was not awarded a Purple 
Heart, the veteran is in receipt of the Combat Infantryman 
Badge, and his assertions are by no means inherently 
incredible.  Moreover, his service medical records are 
largely absent due to no fault of the veteran, and these 
records, if present, could have supported his contentions in 
greater detail.  While the veteran's December 1953 separation 
examination report does not contain any reference to any now 
asserted wounding, the Board would also note that the veteran 
related in March 1995 that the wound was minor, and that he 
had not had difficulty with the site since.  Thus, the Board 
likewise finds it not to be inherently incredible that a 
minor wound in the low spine would not necessarily be noted 
on a separation examination.

Further review of the record reflects that some level of 
disability has resulted from the veteran's wound.  The 
examiner who conducted the spinal portion of the March 1995 
examination did note the presence of scars, and also 
apparently linked the presence of post-traumatic arthritis to 
the wound.  Hence, looking at the above in context, the Board 
finds that the veteran received a shrapnel wound in combat in 
Korea and currently has at least some residual as a result.  
In light of the above, the Board finds that the evidence 
supports the veteran's claim for service connection for 
residuals of a shell fragment wound of the low back.


ORDER

Service connection for residuals of a shell fragment wound of 
the low back is granted.


REMAND

Initially, one of the veteran's private physicians stated in 
June 1996 correspondence that the veteran had reported to a 
VA medical center several times for psychiatric complaints.  
It is unclear from that correspondence if the veteran had 
simply related his VA examination from March 1995 or if 
actual psychiatric treatment was referenced.  The Board finds 
that further information may be required.

In addition, the Board notes that the examiner who performed 
the spinal portion of the March 1995 VA examination commented 
heavily on the veteran's mental condition.  Specifically, 
that examiner stated that the veteran appeared disoriented, 
and that he was seen wandering about the medical center on 
the day of his examination.  The veteran's speech was 
described as disorganized, and inappropriate giggles were 
also noted.  Moreover, that examiner stated that the veteran 
was unemployable as a result of his mental condition.

That same day the veteran was provided a VA psychiatric 
examination.  That examiner found the veteran to be alert and 
oriented to all three spheres, and further commented that the 
veteran's perception and judgment were "good."  No 
psychiatric diagnosis was made on either Axis I or II, and 
his score on the Global Assessment of Functioning Scale was 
stated to be 75, reflective of transient psychiatric symptoms 
expected of psychosocial stressors, or alternatively, no more 
than slight impairment in social or occupational functioning.  

As it is not clear that all of the veteran's VA records have 
been obtained, and as it appears that the multi-part VA 
examination arrived at such diametrically opposed results as 
to the veteran's mental status, the Board finds that further 
development is necessary, and thus, this claim is REMANDED 
for the following actions:

1.  The RO should clarify whether the 
veteran is obtaining any VA psychiatric 
treatment from VA now or in the past and 
obtain any relevant medical reports.  If 
it is shown that he is/was in receipt of 
VA treatment for a psychiatric disorder, 
then that fact should clearly be 
documented in the claims file.

2.  The RO is requested to afford the 
veteran a VA psychiatric examination to 
assess the nature and etiology of the 
veteran's psychiatric disability(ies).  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
purpose of the examination is to 
determine which symptomatology, 
manifestations, and disorders which may 
be present can reasonably be attributed 
to the veteran's combat service and 
particularly, whether the veteran 
satisfies the diagnostic criteria 
contained in the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (in either 
the 3rd ed. rev. or 4th ed.) for a 
diagnosis of PTSD.  The examiner is also 
specifically asked to review the VA 
examination reports from March 1995 and 
reconcile the conflicting reports of the 
veteran's mental picture provided by the 
two VA examiners.  A complete rationale 
for each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to be considered in connection with his 
appeal.  No action is required until he is notified.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals


 

